CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

EXHIBIT 10.23
AMENDMENT 2
to the
CONTRACT FOR CONSTRUCTION
of
TWO VESSELS for
SEABULK TANKERS, INC.
by
NATIONAL STEEL AND SHIPBUILDING COMPANY




The purpose of this Amendment 2 to the Contract for Construction of Two Vessels,
effective as of September 10, 2013 (the “Contract”), is to provide Purchaser
with an additional Vessel (Vessel 3) and an Option Period of 80 days to purchase
a fourth Vessel (Option Vessel 1). This Amendment 2 is effective as of November
11, 2013.


The following pages are replaced in their entirety within the Contract with one
or more insert pages:


Title Page
Page 2
Page 3
Page 4
Page 6
Page 7
Page 8
Page 9
Page 10
Page 12
Page 15
Page 32
Page 39
Page 40
Page 41
Page 59
Page 62
Exhibit B, first page


[Signature page follows.]



Amendment 2
Page 1
    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



Except as provided herein, all terms and conditions remain unchanged and in full
force and effect.








Purchaser:                Seabulk Tankers, Inc.






By: /s/ Eric Fabrikant______        
Eric Fabrikant
Chief Executive Officer


Date:     November 11, 2013            






Contractor:                National Steel and Shipbuilding Company






By: /s/ Matthew S. Luxton            
Matthew S. Luxton
Vice President Finance and CFO


Date:     November 11, 2013            

































Amendment 2
Page 2
    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

























CONTRACT FOR CONSTRUCTION


OF




UP TO FOUR VESSELS




FOR




SEABULK TANKERS, INC.


BY




NATIONAL STEEL AND SHIPBUILDING COMPANY








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



TABLE OF CONTENTS
ARTICLE                                            PAGE


1     STATEMENT OF WORK    4
2     SPECIFICATIONS AND VESSEL DRAWINGS    6
3     PRICING    7
4     PAYMENTS    8
5     ECONOMIC PRICE ADJUSTMENTS    11
6     CHANGES    11
7     VESSEL PERFORMANCE    13
8     FORCE MAJEURE    16
9     DAMAGES AND INCENTIVES FOR DELIVERY    17
10     DESIGN RIGHTS    18
11     REGULATORY BODY REQUIREMENTS    19
12     RESERVED    21
13     MATERIAL AND WORKMANSHIP    22
14     INSPECTION    22
15     SUBCONTRACTORS    26
16     ITEMS FURNISHED BY PURCHASER    26
17     TRIALS    27
18     POST-TRIAL INSPECTION AND ACCEPTANCE    28
19     CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES LIABILITY    29
20     MAKER'S LIST, SPARE PARTS, TOOLS, AND SUPPLIES    33
21     CONTRACTOR’S INSURANCE    34
22     PURCHASER’S INSURANCE    36
23     LOSS OR DAMAGE OF VESSEL    37
24     INDEMNIFICATION    38
25     DEFAULT OF PURCHASER AND CONTRACTOR'S REMEDIES    38
26     DEFAULT OF CONTRACTOR AND PURCHASER’S REMEDIES    42
27     TITLE, RISK OF LOSS, AND PROPERTY INTERESTS    46
28     LIENS    47
29     TAXES AND DUTIES    48
30     INDEMNIFICATION REGARDING INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS    49
31     ASSIGNMENT    50
32     COMPLIANCE WITH LAWS AND REGULATIONS    51
33     DISPUTES    51
34     ESCROW    53
35     CERTIFICATES OF FINANCIAL RESPONSIBILITY    54
36     PURCHASER USE OF CONTRACTOR FACILITIES    54
37     COMPUTATION OF TIME    56
38     PRESS RELEASES    56
39     CONFIDENTIALITY    57
40     INDEPENDENT CONTRACTOR    57
41     SURVIVING OBLIGATIONS    58
42     AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS    59
43     OPTION VESSEL    60
44     INTERPRETATION    61
45     CONDITIONS PRECEDENT    61

2
    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

46     EXHIBITS    63
47     DEFINITIONS    63












--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

CONTRACT FOR CONSTRUCTION
of
UP TO FOUR VESSELS for
SEABULK TANKERS, INC.
by
NATIONAL STEEL AND SHIPBUILDING COMPANY


PREAMBLE


This Contract for Construction of up to Four Vessels (“Contract”) is entered
into by and between Seabulk Tankers, Inc. (“Purchaser”), and National Steel and
Shipbuilding Company, incorporated in the State of Nevada (“Contractor” or
“NASSCO”), effective as of September 10, 2013 (“Effective Date”), including
Amendment 1 for hull numbering changes effective as of October 25, 2013 and
Amendment 2 for the addition of up to two Vessels effective as of November 11,
2013. Purchaser and Contractor are each a “Party” and collectively, the
“Parties.”


RECITALS


WHEREAS, Purchaser desires to purchase three 49,430 DWT product tankers of the
ECO MR Product Oil Tanker Design as provided in this Contract (“Vessel” or
“Vessels”), for operation in the coastwise trade of the United States in
compliance with the U.S. coastwise laws principally contained in 46 U.S.C. §
50501 and 46 U.S.C. Chapters 121 and 551, as amended (collectively, the "Jones
Act") and in international trades to the extent identified within the
Specifications, and desires a limited option to purchase a fourth Vessel;


WHEREAS, Contractor jointly owns a design for the Vessels meeting Purchaser’s
requirements and has the right to license Purchaser’s use of the design, as set
forth in this Contract;


WHEREAS, Contractor owns or will contract with DSEC Co., Ltd. (“DSEC”), a
corporation organized and existing under the laws of the Republic of Korea, and
other suppliers to purchase certain equipment, machinery and material to
construct the Vessels;


WHEREAS, Contractor is capable of using Drawings and Design Data and the
equipment and material provided by DSEC to construct, test and complete the
Vessels;


WHEREAS, Purchaser and Contractor desire to enter into this Contract for the
design and construction of the Vessels in accordance with the terms and
conditions of this Contract.

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

NOW THEREFORE, Purchaser and Contractor agree as follows:


AGREEMENT


1        STATEMENT OF WORK


(a)    Contract Work. Contractor shall furnish all facilities, labor,
supervision, material, supplies, machinery and equipment, and shall perform all
work necessary to design, construct, launch, outfit, test and deliver three
Vessels (NASSCO Hulls 552 and 557 and 556) and, at Purchaser’s option as
provided herein, one additional Vessel (Option Vessel 1, NASSCO Hull 558)
qualified for operation in the U.S. coastwise trade in compliance with the Jones
Act and in international trades to the extent identified in and in accordance
with the appropriate Specifications and Vessel Drawings (as such terms are
defined below in the SPECIFICATIONS AND VESSEL DRAWINGS Article 2), using only
new, good quality materials, supplies, machinery and equipment. Contractor shall
do everything required of it by this Contract, the Specifications, and the
Vessel Drawings, including the development of Design Products (as defined below
in the DESIGN RIGHTS Article 10) and the installation of any material that the
Contract and/or the Specifications provides shall be furnished by Purchaser all
in accordance with international standard shipbuilding and shipping practices as
identified within the Specifications (all together as the “Contract Work"), for
the total consideration of the Contract Price.
(b)    Vessel Certification and Classification. Other than with respect to the
ballast water management system described in the SPECIFICATIONS AND VESSEL
DRAWINGS Article 2, Contractor shall obtain all requisite approvals from
applicable U.S. regulatory authorities to qualify each of the Vessels for a
coastwise endorsement on its Certificate of Documentation issued by the U.S.
Coast Guard (“USCG”) and for qualification, to the extent permitted, under the
USCG’s alternate compliance program administered by American Bureau of Shipping
(“ABS”). Contractor shall obtain the services of ABS to review drawings and
survey construction, and Contractor shall take all other steps necessary or
appropriate to obtain, and it shall obtain, classification of the Vessels
according to ABS’s rules, with the notations required by the Specifications at
the sole cost and expense of the Contractor.
(c)    Delivery. The Vessels shall be constructed at Contractor's shipbuilding
facility located at San Diego, California ("Shipyard"). When the construction of
each Vessel is Substantially Complete (as defined below) in accordance with this
Contract, and the Vessel has satisfied the tests required by this Contract, each
Vessel shall be tendered by Contractor and accepted by Purchaser (such tender
and acceptance shall constitute “Delivery” and such Vessel shall be deemed
“Delivered”) at the Shipyard in satisfaction of all requirements of ABS, free of
any outstanding recommendations or conditions of class, and free and clear of
all mechanics, possessory or other liens or rights in rem of every nature,
whether arising by statute, common law or in admiralty, charges, encumbrances or
security interests (herein collectively referred to as “Liens”), excepting,
however, Liens in favor of a claimant other than Contractor arising out of the
acts or omissions of Purchaser. As used in this Contract, the term
"Substantially

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

Vessel Number             Delivery Dates
Vessel 1 (Hull 552):                May 1, 2016
Vessel 2 (Hull 557):                 March 15, 2017
Vessel 3 (Hull 556):                October 14, 2016
Option Vessel 1 (Hull 558):            June 1, 2017


    
(2)    Purchaser will accept Delivery of any Vessel completed pursuant to the
requirements of this Contract not more than 60 days prior to the Vessel Contract
Delivery Date for such Vessel provided that the Contractor shall give Notice of
such early Delivery to Purchaser not less than 120 days prior to such Vessel
Contract Delivery Date.
(f)    Possession of Vessel after Delivery. Purchaser shall take possession of
each Vessel upon Delivery and shall remove the Vessel from the Shipyard within
seven days after its date of Delivery.
(g)    [*]
2        SPECIFICATIONS AND VESSEL DRAWINGS


(a)    Specifications and Vessel Drawings. The Contract design requirements for
construction of the Vessels are set forth in a document entitled
"SPECIFICATIONS, NASSCO Number TE2013-FS-RB," dated September 10, 2013,
published by DSEC and Contractor and approved by Purchaser (the
"Specifications"). The Specifications shall include the General Arrangement
drawing identified in Section 101 of the Specifications. In addition, Contractor
shall cause DSEC to provide Basic and Detail Drawings and Production Drawings
for the Vessel as provided for review and comment by Purchaser. Together, the
General Arrangement drawing, Basic and Detail Drawings, the Production Drawings,
and the Selected Maker’s Plan are referred to herein collectively as the “Vessel
Drawings.” The Specifications are hereby incorporated by reference and made a
part of this Contract with the same force and effect as though herein set out in
full. Contractor shall provide Purchaser with copies of Design Products in any
reasonable format, including, but not limited to, paper and electronic formats.
Any reference in this Contract to the Specifications shall be deemed to include
both the Specifications and the General Arrangement drawing. [*]

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

[*]
(b)    Drawings Approval. The Vessel Drawings and, to the extent required,
Design Products (as defined in the DESIGN RIGHTS Article 10) have been or will
be approved by the Regulatory Bodies (as defined in the REGULATORY BODY
REQUIREMENTS Article 11) having jurisdiction over the Contract Work, as
identified in the Specifications, and any deficiency in the Vessel Drawings and
Design Products in meeting the requirements of such agencies shall be remedied
by the Contractor, except as provided in the REGULATORY BODY REQUIREMENTS
Article 11.
(c)    Order of Precedence. If any discrepancy, difference or conflict exists
between the Specifications and any terms of this Contract, the provisions of
this Contract shall prevail over the Specifications. If there is any
discrepancy, difference or conflict between the Specifications and the General
Arrangement drawing, the Specifications shall prevail. If there is any
discrepancy, difference or conflict between the Specifications and any document
referred to in the Specifications or this Contract, the Specifications shall
prevail. Further, any work called for by, and any detail shown in, either the
Specifications or General Arrangement drawing, but not shown on the other shall
be deemed included in both and shall be performed by the Contractor as part of
the Contract Work.


3        PRICING


(a)    Definition of “Contract Price” All amounts stated in this Contract are in
United States Dollars, and are subject to adjustment in accordance with the
provisions of the ECONOMIC PRICE ADJUSTMENTS Article 5. The “Contract Price”
shall be equal to the Contract Base Price as adjusted from time to time pursuant
to the terms of this Contract.
(b)    Contract Base Price and Contract Price. The “Contract Base Price” for
each Vessel shall be as set out in the table below.


Vessel Number                                Price
Vessel 1, Hull 552                                [*]
Vessel 2, Hull 557                                [*]
Vessel 3, Hull 556                                [*]
Option Vessel 1, Hull 558                            [*]


The Contract Base Price for each Vessel set forth above shall be a firm fixed
price and not subject to adjustment except as provided in this Contract.


4        PAYMENTS
(a)    Payment of Contract Base Price. Purchaser shall pay or cause to be paid
to Contractor the Contract Base Price, as may be adjusted from time to time
pursuant to this Contract, in the manner provided in this Article.

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

(b)    Reserved.
(c)    Initial Payments. Purchaser shall pay to Contractor initial payments in
the amounts and no later than the dates specified below:
(1)     First Initial payment: For Vessel 1 and Vessel 2 within [*] of the
Effective Date of this Contract, a payment of [*] per Vessel, for a total of
[*], which shall be non-refundable except as provided in Articles 9(d) and 26(b)
or if the requirement for the guaranty of General Dynamics Corporation is not
satisfied.
(2)    Second Initial Payment. No earlier than [*] and no later than [*],[*] for
each of Vessel 1 and Vessel 2, for a total of [*] with the first and second
initial payments totaling [*] in the aggregate.
(3)    Third Initial Payment. No later than [*],[*] for each of Vessel 1 and
Vessel 2, for a total of [*], with the first, second and third initial payments
totaling [*] in the aggregate. The first and second initial payments shall be
considered advance payments with respect to the Contract Price for each of
Vessel 1 and Vessel 2.
(4)    Initial Payment for Vessel 3 and Option Vessel 1. No later than close of
business on [*], Purchaser shall make a payment of [*],[*] of which shall apply
to Vessel 3 and be non-refundable except as provided in Articles 9(d) and 26(b).
The remaining [*] shall apply to Option Vessel 1 and is non-refundable in all
cases, provided however that should Purchaser elect to execute Option Vessel 1,
(i) the [*] portion of the initial payment shall be applied to Option Vessel 1,
and (ii) upon exercise of Option Vessel 1, the [*] payment may be refundable as
provided in Articles 9(d) and 26(b). These initial payments shall be considered
advance payments with respect to the Vessel’s Contract Price and shall be
liquidated against the final payment for such Vessel.
(d)    Invoices and Payments for Vessels 1 and 2.
(1)    Contractor shall submit its invoice for the second initial payment under
paragraph (c)(2) above, to Purchaser, by electronic mail or fax no later than
[*], with the original invoice mailed the same day. Payment shall be due in
immediately available funds that are received via wire transfer to a bank to be
specified by Contractor, no later than [*]. Contractor shall submit its invoice
for the third initial payment under paragraph (c)(3) above, to Purchaser, by
electronic mail or fax no later than [*], with the original invoice mailed the
same day. Payment shall be due in immediately available funds that are received
via wire transfer to a bank to be specified by Contractor, no later than [*].
Late payments by Purchaser shall bear Interest (as defined in paragraph (j) of
this Article).
(2)    After all initial payments, the Purchaser shall make additional payments
for each Vessel associated with the completion of key milestones in the
shipbuilding process (“Milestone Payments”). Each Milestone Payment for a Vessel
will be calculated by multiplying the Cumulative Payment Percent times the then
current

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

Contract Price, less any previous initial payments or Milestone Payments for
that Vessel.
Milestone
Cumulative Payment Percent
Start of Construction (SOC)
[*]
Keel
[*]
Launch
[*]
Delivery
[*]



Start of Construction is defined as the first cutting of steel parts in San
Diego.





8a

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

Keel is defined as [*].
Launch is defined as the transfer of the Vessel from its final build position to
the
water.
Delivery is defined in STATEMENT OF WORK, Article 1 of the Contract.


For the avoidance of doubt, the Milestone Payment due at Delivery of any Vessel
shall be subject to the withholding of amounts by Purchaser pursuant to Article
4(f).
Contractor shall submit its invoices for the payments required under the
Milestone Schedule to Purchaser by electronic mail or fax, with the original
invoice mailed the same day, along with a certificate signed by an executive
officer of Contractor certifying Contractor’s completion of the applicable
milestone in the Milestone Schedule. Payments by Purchaser shall be due in
immediately available funds that are received via wire transfer no later than
ten (10) Business Days after the date such invoice is received (if by electronic
mail or fax or courier with confirmation of completed transmission or delivery,
as the case may be), to a bank to be specified by Contractor. Late payments
shall bear Interest (as defined in Article 4(j)).
(3)    If Purchaser and Contractor do not agree as to whether a certain
milestone in the Milestone Schedule has been achieved with respect to any
Vessel, Purchaser shall be entitled to withhold [*] of the associated milestone
payment until it agrees that such milestone has been achieved or the matter has
been resolved pursuant to the DISPUTES Article 33. Purchaser shall deposit the
[*] of the amount of the disputed milestone payment ("Disputed Milestone
Payment") into an interest bearing escrow account (the "Escrow Account") with
the Escrow Agent (as hereinafter defined) pending resolution. Each such Disputed
Milestone Payment shall be identified as such at the time of transmission of
payment. When the Disputed Milestone Payment is subsequently agreed upon by the
Parties or resolved in accordance with this Contract, Contractor and Purchaser
shall within [*] sign joint instructions to the Escrow Agent to release the
agreed or resolved amount from escrow to the appropriate Party.
(e)    Invoices and Payments for Vessel 3 and Option Vessel 1. For Vessel 3 and
Option Vessel 1, following the initial payment the Purchaser shall make
quarterly payments (“Quarterly Payments”) pursuant to the Quarterly Payments
Schedule below. Contractor shall submit its invoices for the payments required
under the Quarterly Payments Schedule to Purchaser by electronic mail or fax,
with the original invoice mailed the same day (“Quarterly Payments Schedule”).
Payments by Purchaser shall be due in immediately available funds that are
received via wire transfer no later than the dates set forth in the Quarterly
Payment Schedule to a bank to be specified by Contractor. Late payments shall
bear Interest (as defined in Article 4(j)).









9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

Quarterly Payments Schedule
Quarterly Payment Due Date
Quarterly Payment Amount for Vessel 3
Quarterly Payment Amount for Option Vessel 1
Total Payment
1/16/2015
[*]
[*]
[*]
4/17/2015
[*]
[*]
[*]
7/17/2015
[*]
[*]
[*]
10/16/2015
[*]
[*]
[*]
1/15/2016
[*]
[*]
[*]
4/15/2016
[*]
[*]
[*]
7/15/2016
[*]
[*]
[*]
10/14/2016
[*]
[*]
[*]
1/13/2017
[*]
[*]
[*]
4/14/2017
[*]
[*]
[*]

 
Notwithstanding the foregoing, the final Quarterly Payment shall be due at
Delivery, and Contractor shall not Deliver any Vessel unless and until all
required payments have been made by Purchaser to Contractor. For the avoidance
of doubt, the Quarterly Payment due at Delivery of any Vessel shall be subject
to the withholding of amounts by Purchaser pursuant to Article 4(f).
(f)    Withholding for Deficiencies. At the time of Delivery of each Vessel,
Purchaser may withhold payment amounts as described below:
(1)    As to Minor Items that require correction and/or are incomplete at
Delivery, Purchaser may withhold, without prejudice to its rights under
CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES’ LIABILITY Article 19, from
final payment due under the Milestone Schedule or Quarterly Payment Schedule [*]
or such other amount as mutually agreed by the Parties per Minor Item as
security for correction of such items by Contractor and deposit such sum into
the Escrow Account.
(2)    As security for the correction of Deficiencies that may occur during the
Guaranty Period, as provided in the CONTRACTOR’S GUARANTY AND LIMITATION OF THE
PARTIES’ LIABILITY Article 19, Purchaser may withhold a further amount of up to
[*] from final payment with respect to each Vessel, and deposit such sum into
the Escrow Account.







9a

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

(3)    Amounts withheld for correction of Minor Items pursuant to Article
4(f)(1) shall be released from the Escrow Account on a monthly basis for all
items corrected during the prior month for each Vessel as evidenced by a joint
written instruction from Contractor and Purchaser confirming that such Minor
Items have been corrected. Contractor and Purchaser shall within five (5)
Business Days of each relevant calendar month end sign joint instructions to the
Escrow Agent to release the agreed or resolved amount from escrow.
(4)    The amount held as security for correction of Deficiencies pursuant to
Article 4(f)(2) shall be released from the Escrow Account to Contractor upon
expiration of the Guaranty Period for each Vessel, provided that amounts may be
retained in the Escrow Account for correction of Deficiencies covered by the
guaranty in CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES’ LIABILITY
Article 19 but not corrected prior to the expiration of the Guaranty Period,
with the aggregated amount retained in the Escrow Account for each Vessel as
mutually agreed upon by Purchaser and Contractor. Such amounts retained beyond
expiration of the Guaranty Period shall be released from Escrow for each Vessel
on a monthly basis for all Deficiencies corrected during the prior month as
evidenced by a joint written instruction from Contractor and Purchaser
confirming that such Deficiencies have been corrected.
(g)    Adjustments. Adjustments shall be made to the Contract Base Price for the
purpose of computing milestone or quarterly payments, as appropriate, for the
next invoice following the execution of a Contract Change under CHANGES Article
6 that revises the Contract Base Price.
(1)    If there has been no agreement as to adjustment of the Contract Base
Price resulting from a change, the affected payments shall be paid provisionally
based on the amount of adjustment as estimated by Contractor for the changed
Contract Work, and the resulting difference between the amount paid and payment
amount as estimated by Purchaser shall be preserved for resolution pursuant to
the DISPUTES Article 33. When disputed adjustments to the Contract Base Price
are agreed by the Parties or resolved pursuant to this Contract, (i) in the
event of underpayment by Purchaser, Purchaser shall make an appropriate
adjustment in subsequent milestone or quarterly payments, as appropriate, to
reflect the variance between the amount paid by Purchaser and the amount agreed
or resolved, together with Interest on such variance from the date of
provisional payment, or (ii) in the event of an overpayment by Purchaser,
Contractor shall make an appropriate adjustment in subsequent milestone or
quarterly payment invoices, as appropriate, to give a credit for or shall refund
the excess of the amount paid by Purchaser over the amount agreed or resolved,
together with Interest on such excess from the date of provisional payment.
(h)    Withholding for Delays. In accordance with the provisions of the DAMAGES
AND CANCELLATION FOR LATE DELIVERY Article 9, Purchaser shall be entitled to
deduct from amounts payable pursuant to this Article any amount agreed to be due
to Purchaser as liquidated damages.
(1)    To the extent that such amount owed by Contractor as liquidated damages
exceeds the next amount that would otherwise be payable by Purchaser to

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

period commencing with the month four months prior to the Start of Construction
milestone for each Vessel, as adjusted from time to time in accordance with this
Contract or as otherwise provided by Contractor during performance of the
Contract Work. The "Current Period Index" is defined as the arithmetic average
of the monthly values of the AMM Index published for the Current Period. The
“Base Price Index” is [*] per hundred pounds, or centum weight ($/cwt), which is
the value of the AMM Index for the 1st Quarter 2013, the price used to calculate
Steel $ and the Base Contract Price at the time this Contract was formed.
(2) Computation. [*] an Economic Price Adjustment for Steel shall be computed
using the following formula:
Steel $ x ((Current Period Index – Base Price Index) ÷ Base Price Index).
[*]
(3) Invoicing and Payment of Economic Price Adjustment. At 30 days prior to the
start of construction of each Vessel, Contractor shall compute the Economic
Price Adjustment for such Vessel. If a positive adjustment results, Contractor
shall invoice Purchaser, and Purchaser shall pay such adjustment within ten
business days of Contractor's invoice. If a negative adjustment results,
Contractor shall credit such adjustment for the Vessel against the next
milestone or quarterly payment, as appropriate, to be invoiced to Purchaser.
[*].


6        CHANGES
    
(a)    No Departures from Design. Contractor shall not depart from the
requirements of the Specifications or make any changes to the Contract Work
("Changes") except in accordance with the provisions of this Article, VESSEL
PERFORMANCE Article 7, or REGULATORY BODY REQUIREMENTS Article 11. In addition,
Contractor shall not substitute materials specified in the Specifications as
they are written as of the Effective Date without the prior written consent of
Purchaser.
(b)    Types of Changes. For purposes of this Contract, Changes in the Contract
Work shall be classified as "Essential Changes" and "Non-Essential Changes."
Each Change shall require a change proposal form ("CPF"), the form of which is
set out in Exhibit B hereto, and shall be proposed in writing by Contractor or
Purchaser, as the case may be, to the other Party on a CPF.
(c)    Essential Changes. Essential Changes shall be Changes in the Contract
Work required under REGULATORY BODY REQUIREMENTS Article 11. If either Purchaser
or Contractor should believe that an Essential Change is required, it shall
promptly notify the other Party thereof, and in any event no later than ten days
thereafter. If Contractor and Purchaser do not agree in writing that a proposed
change is an Essential Change, either Party may treat the matter as a Dispute to
be resolved as provided in the DISPUTES Article 33. Non-Essential Changes shall
be all changes other than Essential Changes.



12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

(3)    Verification of Main Engine Fuel Consumption. The Specific Fuel Oil
Consumption of main engines of each Vessel shall have been verified by the
original equipment manufacturer’s (“OEM’s”) test for that model engine.
(c)    Performance Below Key Performance Requirements. If any Vessel's
performance does not meet any of the Key Performance Requirements set forth in
paragraph (a) of this Article 7, Purchaser will suffer damages that are
difficult to determine. By way of limitation of Contractor’s liability for such
failure, and in lieu of actual damages and all other remedies of Purchaser for
such failure (except as set forth in the provisos set forth in Articles 7(c)(1),
(2) and (3)), the Contract Base Price for such Vessel shall be adjusted downward
in accordance with the following:
(1)    Service Speed: No liquidated damages shall be due for [*]. Liquidated
damages shall be due to Purchaser in the amount of [*] for each of the [*] and
in the amount of [*] for each [*]. Service Speed shall be rounded to the nearest
tenth of a knot with the Main Engine Operating at [*].
(2)    Deadweight: No liquidated damages shall be due for the first [*].
Liquidated damages shall be due to Purchaser in the amount of [*] for each full
metric tons below [*]. Fractions of metric tons shall be rounded to the nearest
metric ton.
(3)    Main Diesel Engine Fuel Consumption: No liquidated damages shall be due
for the [*] of specific fuel oil consumption rate above [*]. Liquidated damages
shall be due to Purchaser in the amount of [*] increase in fuel consumption rate
in excess of [*]. Fractions of 1% to be rounded to the nearest 1%.
(d)    Reserved.
(e)    Vessel Adjustments. In lieu of the Contract Price Adjustments specified
in paragraph (c) of this Article 7, Contractor shall have the right, at its own
expense, at any time prior to Delivery, to make reasonable adjustments or
modifications to any Vessel to cause such Vessel to meet the Key Performance
Requirements specified in paragraph (a) of this Article 7; provided, however,
that, any such adjustments shall conform to the requirements of the
Specifications and Contractor shall obtain any required Regulatory Body approval
for such adjustments or modifications.
(f)    Effect of Changes. The Key Performance Requirements set forth in
paragraph (a) of this Article 7 are based on the Vessels as described and
delineated in the Specifications, and such Requirements shall be changed to take
into account any Contract Work change required or approved pursuant to the
CHANGES Article 6 and/or the REGULATORY BODY REQUIREMENTS Article 11.
(g)    Disagreements. If either Party claims a Contract Base Price adjustment
pursuant to paragraph (c) of this Article, and if there is disagreement as to
any such proposed adjustment, Contractor shall deposit one half of the disputed
amount into the Escrow Account with the Escrow Agent pending resolution. Each
such disputed adjustment shall be identified as such at the time of transmission
of payment. When the disputed amount is subsequently agreed upon by the Parties
or resolved in accordance with this Contract, Contractor and Purchaser shall
within one (1) Business Day sign joint instructions to the Escrow Agent to
release the agreed or resolved amount from escrow to the appropriate Party.

15a

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

responsible for payment of the costs of personal accident insurance, wages and
repatriation costs for its Guaranty Engineer.
(k)    LIMITATION OF LIABILITY.


(1)    [*], NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE,
EXEMPLARY OR OTHER SPECIAL DAMAGES OR ANY INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE, INCOME, FUTURE SALES, PROFITS
OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS OPPORTUNITY, SAVINGS, DATA, OR
BUSINESS REPUTATION), ARISING UNDER OR DIRECTLY OR INDIRECTLY RELATING TO THIS
CONTRACT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF WHETHER SUCH DAMAGES ARE
BASED IN CONTRACT, EQUITY, OR WHEN THE DAMAGES ARE ALLEGED TO BE CAUSED BY
TORTIOUS CONDUCT, BREACH OF WARRANTY OR ANY OTHER THEORY, WHATSOEVER, AND
REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF, KNEW OF, OR SHOULD HAVE
KNOWN OF THE POSSIBILITY THAT SUCH DAMAGES COULD OCCUR.
(2)    [*], IN NO EVENT SHALL CONTRACTOR’S TOTAL AGGREGATE LIABILITY FOR EACH
VESSEL EXCEED THE GREATER OF [*] OR [*]; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION OF LIABILITY SHALL NOT APPLY TO ANY DAMAGES CAUSED BY ANY MATERIAL
MISREPRESENTATION OR FRAUDULENT CONDUCT OF CONTRACTOR. THE FOREGOING LIMITATION
OF CONTRACTOR’S LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
EITHER PARTY’S REMEDIES AVAILABLE UNDER THIS CONTRACT, AT LAW OR IN EQUITY.
CONTRACTOR HEREBY REPRESENTS AND WARRANTS TO PURCHASER THAT [*].
(3)    EXCEPT FOR (I) THE PAYMENT OF MILESTONE PAYMENTS FOR CONTRACT WORK THAT
HAS BEEN COMPLETED BY CONTRACTOR, OR (II) THE PAYMENT OF QUARTERLY PAYMENTS, IN
NO EVENT SHALL PURCHASER’S TOTAL AGGREGATE LIABILITY [*] FOR EACH VESSEL EXCEED
THE GREATER OF [*] OR [*] PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION OF
LIABILITY SHALL NOT APPLY TO ANY DAMAGES CAUSED BY ANY MATERIAL
MISREPRESENTATION OR FRAUDULENT CONDUCT OF PURCHASER. THE FOREGOING LIMITATION
OF PURCHASER’S LIABILITY SHALL REMAIN IN FULL



32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

to implement such remedy) immediately exercise any and/or all of the following
rights and remedies.
(1)    Completion and Sale of Vessel. Contractor may terminate this Contract and
thereafter Contractor shall be entitled to continue construction of any Vessel
not previously delivered to Purchaser and to sell such Vessel while Contract
Work is in process or after completion.
(i)    Pending such sale, Contractor shall be entitled to retain any initial,
quarterly and milestone payments already paid. Any such sale may be effected by
Contractor, either by public auction or by private contract, on such terms and
conditions as Contractor may see fit, but Contractor shall be bound in good
faith to secure the best price obtainable under the circumstances. Upon the
effective time and date of any such sale, all liens and security interests of
Purchaser in the Collateral (as defined in the TITLE, RISK OF LOSS, AND PROPERTY
INTERESTS Article 27) shall automatically terminate and be of no further force
and effect. Purchaser hereby authorizes Contractor to file all documents
necessary to evidence the release of its liens in the Collateral (and by its
acceptance of any assignment of the security interest in the Collateral, any
assignee of Purchaser agrees to such automatic release of liens and the filing
of termination statements evidencing the same).
(ii)    In the event Contractor sells a Vessel, Contractor thereafter [*].


(iii)    In the event that Contractor elects to complete any Vessel, Contractor
may negotiate the revival of this Contract with Purchaser at any time before the
sale of the Vessel upon Purchaser’s providing evidence satisfactory to
Contractor that the events causing Purchaser’s default have been remedied.
(2)    Abandonment of Construction. Contractor may terminate this Contract and
thereafter may abandon construction of any Vessel that has been not previously
delivered to Purchaser and sell such Vessel in its state of completion at the
time of abandonment of construction. Any such sale may be effected by
Contractor, either by public auction or by private contract, on such terms and
conditions as

39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

Contractor may see fit, but Contractor shall be bound in good faith to secure
the best price obtainable under the circumstances.
(i)    Contractor shall notify Purchaser in writing of its election to abandon
and sell and shall thereafter [*].
(ii)    Upon the effective time and date of any such abandonment and sale, all
liens and security interests of Purchaser in the Collateral (as defined in
Article 27) shall automatically terminate and be of no further force and effect
and Purchaser hereby authorizes Contractor to file all documents necessary to
evidence the release such liens in the Collateral (and by its acceptance of any
assignment of the security interest in the Collateral, any assignee of Purchaser
agrees to such automatic release of liens and the filing of termination
statements evidencing the same).
(3)    Transfer of Purchaser’s Rights Under This Contract. Contractor may amend,
transfer and assign Purchaser’s right, title and interest in and to this
Contract, including the right to receive Delivery of and transfer title to such
Vessels upon their Delivery, in a transaction on arm’s length terms, to a third
party that will perform and assume all of the Purchaser’s obligations under this
Contract as so amended, transferred or assigned, such amendment, transfer and
assignment to be in accordance with provisions of this paragraph (b)(3) and
otherwise in accordance with applicable law. Contractor shall be bound in good
faith to secure the best price obtainable under the circumstances.
        (i)    Any Assignment entered into in accordance with this paragraph
(b)(3) may only be effected following the consummation of an amendment, transfer
or assignment process conducted in all respects in a commercially reasonable
manner in accordance with applicable law, and upon consummation of any such
Assignment and the payment of the proceeds referenced below to Purchaser, the

40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

transferee shall be entitled to all rights and benefits of this Contract and the
Purchaser shall not have any further interests or rights in and to this Contract
as so amended by the Assignment.
(ii)    Contractor shall deliver written notice to Purchaser of its intent to
pursue an assignment of this Contract in accordance with the terms of this
paragraph (b)(3) of this Article (the “Assignment Notice”).
(iii)    [*].


(iv)    Nothing contained in this paragraph (b)(3), shall prohibit Contractor at
any time prior to any such Assignment from terminating this Contract and
pursuing its remedies under paragraphs (b)(1) and (b)(2) of this Article to the
extent available.
(vi)    Upon the effective time and date of any Assignment, all liens and
security interests of Purchaser in the Collateral (as defined in Article 27)
shall automatically terminate and be of no further force and effect and
Purchaser hereby authorizes Contractor to file all documents necessary to
evidence the release of its liens in the Collateral (and by its acceptance of
any assignment of the security interest in the Collateral, any assignee of
Purchaser agrees to such automatic release of liens and the filing of
termination statements evidencing the same).
(c)    Power of Attorney. Purchaser hereby appoints Contractor as its
attorney-in-fact following the occurrence and during the continuance of any
event of default specified in paragraphs (a)(1) through (3) of this Article 25,
solely to take all actions necessary or desirable to effect Contractor’s rights
and remedies as described in paragraph (b) of this Article 25.



41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

National Steel and Shipbuilding Company
Attention: Charles I. Zigelman
Director, Contracts and Estimating
2798 Harbor Drive
San Diego, California 92113                    
Telephone:
(619) 544-7608

Fax:
(619) 544-8880

                        
or to such Party at such other address or addresses as either Party may later
specify in writing to the other Party.


(c)    Technical Engineering Communications. All technical engineering
communications originated by Contractor, including submissions pursuant to the
SUBMISSION OF DESIGN PRODUCTS Article 12, shall be transmitted by authorized
Contractor personnel to personnel of Purchaser designated in writing pursuant to
this Article. All technical engineering communications originated by Purchaser
shall be transmitted by authorized personnel of Purchaser to personnel of
Contractor designated in writing pursuant to this Article.
(1)    The personnel authorized to transmit and receive such communications
shall be designated in writing by each Party to the other pursuant to paragraph
(a) of this Article.
(2)    Technical communications shall be used for such purposes as clarification
or interpretation of a requirement of the Specifications, providing design
information as required by the SUBMISSION OF DESIGN PRODUCTS Article 12, or
discussion of an alleged Deficiency pursuant to the INSPECTION Article 14. Such
technical communications between the Parties, however, shall not be deemed to
change or modify the terms of this Contract, including the Specifications.


43        OPTION VESSEL


(a)    Option Vessel. Contractor hereby grants Purchaser an option to purchase
one additional Vessel (“Option Vessel 1”) within 80 days of the effective date
of Amendment 2 (“Option Period”). Provided Purchaser is not in default as
described in the DEFAULT OF PURCHASER AND CONTRACTOR'S REMEDIES Article 25,
Purchaser may, by written notice to Contractor and prior to the expiration of
the Option Period, purchase Option Vessel 1 on the terms and conditions of this
Contract, at the price set forth in the PRICING Article 3, and with a Vessel
Contract Delivery Date set forth in the STATEMENT OF WORK Article 1. Upon
Purchaser’s notification of option exercise, the initial payment set forth in
the PAYMENTS Article 4(c)(4) shall be considered an advance payment with respect
to the Contract Base Price and the payment terms set forth in PAYMENTS Article
4(e) will come into full force and effect.
44        INTERPRETATION



59

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

(a)    Entire Agreement. This Contract, together with its Exhibits and other
documents incorporated herein, including the Specifications, sets forth the
entire

59

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

agreement and understanding of Purchaser and Contractor relating to the subject
matter contained herein and supersedes all prior discussions and agreements
between Purchaser and Contractor. This Contract may be modified or amended only
in a writing signed by both Parties.
(b)    Benefit of Parties. This Contract shall be binding upon the Parties
hereto and shall inure to the benefit of and be enforceable by the Parties
hereto and their respective successors and assigns.
(c)    Interpretation. If any one or more of the provisions of this Contract is
found to be invalid, the remaining provisions shall not be affected, and this
Contract shall be interpreted as if not containing such invalid provisions. This
Contract shall be

59a

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

interpreted without regard to which Party is deemed to have drafted the
Contract. Article and paragraph headings are for administrative convenience only
and shall not be used to interpret this Contract.


45        PARENT COMPANY GUARANTEES


    (a)    No later than [*] Business Days after the Effective Date Contractor
shall provide to Purchaser a Guaranty by General Dynamics Corporation of
Contractor’s obligations.
(b)    No later than [*] Business Days after the Effective Date Purchaser shall
provide to Contractor a Guaranty by SEACOR Holdings Inc. of Purchaser’s
obligations.
(c)    The Parties agree that their respective Parent Guarantees are applicable
to all amendments to this Contract, including without limitation Amendment 2.
For the avoidance of doubt, however, the Parties shall use reasonable efforts to
amend their respective Parent Company Guarantees to specifically reference
Amendment 2.
46        EXHIBITS


There are attached hereto and incorporated by reference as though fully set
forth herein the following exhibits:


Exhibit A:    RESERVED


Exhibit B:    Contract Change Form


Exhibit C:    Guaranty Agreements


47        DEFINITIONS


As used in this Agreement, the following terms have the meanings specified
below:


“Business Day” shall have the meaning specified in Article 37(c).


“Change” shall mean a departure from the requirements of the Specifications or a
change to the Contract Work as described in Article 6.


“Contract” shall have the meaning specified in the preamble of this Contract.


“Contract Base Price” shall mean the individual Vessel Contract Prices as set
out in the table in Article 3(b).


“Contract Change” shall mean an adjudicated Change to the Contract as described
in Article 6 and Exhibit B.



60

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

“Contract Price” shall mean a firm fixed price in U.S. Dollars that is equal to
the Contract Base Price as adjusted from time to time pursuant to the terms of
this Contract, which shall represent Contractor’s consideration for the Contract
Work.



60a

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

“Guaranty Period” shall mean the 12 months following the date of Delivery of a
Vessel, during which the Contractor guarantees against all Deficiencies that are
discovered, as described in Article 19.
 
“Jones Act” shall have the meaning specified in the first recital of this
Contract.


“Maker’s List” shall have the meaning specified in Article 20.


“Milestone Payment” shall have the meaning specified in Article 4(d)(2).


“Milestone Schedule” shall mean the schedule of events of Contract Work that
permit invoicing by Contractor as set forth in Article 4(d)(2).


“Minor Items” shall mean items that do not affect the commercial utility or safe
operation of the Vessel or prevent or otherwise limit the ability of the Vessel
to trade.


“Option Vessel 1” shall have the meaning specified in Article 43(a).


“Purchaser’s Representatives” shall mean the on-site representatives who shall
be and act as agents of Purchaser, and on behalf of Purchaser, having the
authority to make decisions or express opinions to Contractor promptly on all
problems arising during the course of, or in connection with, construction of
the Vessels in a manner that ensures utmost cooperation with Contractor in the
construction process.


“Quarterly Payments” shall have the meaning specified in Article 4(e).


“Regulatory Bodies” shall mean the Regulatory Requirements that are administered
by federal, state and local government agencies, organizations, societies, other
authoring organizations of Regulatory Requirements and ABS.


“Regulatory Requirements” shall mean the Contract Work, which is subject to
certain state, federal and international conventions, statutes, regulations,
classification rules, standards, interpretations, and practices.


“Selected Maker’s Plan” shall mean the list of equipment that has been selected
by Contractor from the Maker’s List for use in construction of any Vessel.


“Specifications” shall mean the Contract design requirements for construction of
the Vessels, including the General Arrangement drawing, entitled
"SPECIFICATIONS, NASSCO Number TE2013-FS-RB," dated September 10, 2013,
published by DSEC and Contractor and approved by Purchaser.


“Substantially Complete” shall mean complete within the requirements of this
Contract but for Minor Items, with no outstanding regulatory or ABS
requirements.



62

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



“Vessel” or “Vessels” shall have the meaning specified in the first recital of
this Contract. For the avoidance of doubt, Vessel or Vessels shall include all
vessels constructed under this Contract including without limitation Option
Vessel 1 if the option is exercised by Purchaser.


“Vessel Contract Delivery Date” shall mean the tender of each Vessel to
Purchaser on the respective delivery dates for each Vessel, which may be
extended by mutual


